JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court and on the brief filed by appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 5, 2003 be affirmed. The district court correctly held that a prisoner may not seek relief from his conviction through an action for injunctive relief. See Williams v. Hill, 74 F.3d 1339, 1340 (D.C.Cir.1996) (per curiam). Moreover, to the extent that appellant’s injunctive claims do not concern his conviction, he should pursue them in a separate action.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.